Citation Nr: 1543892	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to or aggravated by posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran submitted a notice of disagreement (NOD) on October 2008.  A statement of the case (SOC) was provided on May 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in June 2009.
 
This claim was previously before the Board in November 2012, at which time it was remanded for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file revealed additional medical evidence which has been carefully reviewed by the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed hypertension is the result of his military service.  In particular, the Veteran has alleged that he believes it is either related to his conceded Agent Orange exposure from on land service in the Republic of Vietnam during the presumptive period, or, in the alternative, the result of his service-connected PTSD, to include aggravation thereby.  

This claim was remanded in part to obtain a nexus opinion.  The Veteran was provided with a VA examination in February 2013.  The VA examiner noted that the Veteran was initially noted in his report of medical history from September of 1969 to have checked "yes" for high or low blood pressure.  However, on his report of medical examination from September of 1969, there were no remarks regarding blood pressure.  The VA examiner did not see any notations regarding hypertension in his service records.  Given that his exit evaluation was absent for any discussion, the examiner could not confirm that the Veteran had hypertension that manifested during his active duty service.  Additionally, the examiner found that there was "no evidence to suggest" that essential hypertension was secondary to herbicides, PTSD, or PTSD medication such as Haldol which the Veteran was currently on.  The VA examiner recognized that the Veteran submitted a list of medical studies that discussed heart conditions; however, the VA examiner maintained that the apparent medical consensus was that essential hypertension was not caused by PTSD, PTSD medications, or herbicides.  The VA examiner added that stressful events certainly might elevate blood pressure on a transient basis only.

The Board finds the February 2013 VA opinion inadequate to the extent that it does not definitively render a conclusion on whether the Veteran's hypertension was aggravated by his PTSD or his PTSD medications.  Also, although VA has not conceded a relationship between hypertension and exposure to herbicides, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  Thus, in light of the NAS studies' findings, the Board finds that another opinion addressing this theory of entitlement is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the February 2013 VA examination (or another physician if unavailable) for an addendum opinion.  

(a) While the examiner found that the Veteran's hypertension was not caused by his PTSD or his PTSD medications, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was AGGRAVATED (permanent worsening of the underlying disability beyond its natural progress) by his PTSD or PTSD medications.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

(b) The examiner is asked to opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his presumed in-service herbicide exposure.  In forming his opinion, the VA examiner is advised of the following:  the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


